***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  COURTNEY GREEN v. BRITTANY B. PAZ ET AL.
               (AC 44494)
                       Moll, Clark and DiPentima, Js.

                                  Syllabus

The plaintiff, who was incarcerated following his conviction on the basis
   of his guilty plea to multiple counts of assault in the first degree, sought
   damages for alleged legal malpractice by the defendants, two attorneys
   and their law firm, who had previously represented the plaintiff in a
   habeas action concerning his criminal conviction. The trial court granted
   the defendants’ motion to dismiss and rendered a judgment of dismissal.
   On the plaintiff’s appeal to this court, held that the trial court properly
   dismissed the plaintiff’s legal malpractice action for lack of subject
   matter jurisdiction because it was not ripe for adjudication; this court,
   applying the exoneration rule set forth in Taylor v. Wallace (184 Conn.
   App. 43), and subsequent cases, which holds that a legal malpractice
   action is not ripe for adjudication when success in that action would
   necessarily imply the invalidity of a conviction and the underlying convic-
   tion has not been invalidated, concluded that, because the plaintiff had
   been convicted and that conviction had not been invalidated on direct
   appeal or through a habeas action, his claim was a collateral attack on
   his underlying conviction, his claim for legal malpractice was not ripe,
   and the trial court lacked subject matter jurisdiction.
          Argued February 14—officially released March 8, 2022

                             Procedural History

   Action to recover damages for legal malpractice, and
for other relief, brought to the Superior Court in the
judicial district of New Haven, where the court,
Abrams, J., granted the defendants’ motion to dismiss
and rendered judgment thereon, from which the plain-
tiff appealed to this court. Affirmed.
   Courtney Green, self-represented, the appellant (plain-
tiff).
  Cameron L. Atkinson, with whom, on the brief, was
Earl A. Voss, for the appellees (defendants).
                           Opinion

   PER CURIAM. The self-represented plaintiff, Court-
ney Green, appeals from the judgment of the trial court
rendered in favor of the defendants, Brittany B. Paz,
Norman Pattis, and Pattis Law Firm. The plaintiff claims
on appeal that the trial court erred in dismissing his
legal malpractice action for lack of subject matter juris-
diction on the basis of the exoneration rule, i.e., that a
legal malpractice claim is not ripe for adjudication
unless the plaintiff can demonstrate that the relevant
underlying conviction has been invalidated. The defen-
dants claim that the plaintiff’s action is not ripe for
judicial review because his underlying conviction has
not been invalidated. For the reasons that follow, we
affirm the trial court’s judgment.
   The plaintiff is currently serving a total effective sen-
tence of twenty years of incarceration in connection
with his 2009 judgment of conviction rendered after he
pleaded guilty to three counts of assault in the first
degree in violation of General Statutes § 53a-59 (a) (5).
See Green v. Commissioner of Correction, 172 Conn.
App. 585, 588, 160 A.3d 1068, cert. denied, 326 Conn.
907, 163 A.3d 1206 (2017). In February, 2015, in a sepa-
rate action, the plaintiff filed what became the operative
petition for a writ of habeas corpus, alleging that his
criminal defense counsel had rendered ineffective assis-
tance of counsel in failing to provide adequate advice
regarding his guilty pleas and that the trial court’s failure
to inquire whether the plaintiff was under the influence
of any medications that might impair his judgment ren-
dered his pleas not knowing and involuntary. Id. The
habeas court denied the petition. Id., 590. The plaintiff
retained the defendants to represent him in his appeal
from the judgment of the habeas court denying his
petition (habeas appeal). This court affirmed the judg-
ment of the habeas court. Id., 599.
  In March, 2019, the plaintiff commenced the present
action, asserting three counts sounding in legal mal-
practice against the defendants stemming from their
representation of the plaintiff in the habeas appeal. On
May 20, 2019, the defendants filed a motion to dismiss
for lack of subject matter jurisdiction on ripeness
grounds pursuant to the exoneration rule. On October
28, 2019, the trial court granted the defendants’ motion
to dismiss, reasoning that ‘‘[t]he ‘exoneration rule’
recently gained recognition in Connecticut,’’ citing,
inter alia, Taylor v. Wallace, 184 Conn. App. 43, 194
A.3d 343 (2018).1 Applying the exoneration rule to the
plaintiff’s claims, the trial court dismissed the action,
stating that there was ‘‘no evidence before the court
that the plaintiff’s conviction has been overturned or
otherwise invalidated . . . .’’ This appeal followed.
  Contrary to the defendant’s position, this court
repeatedly has applied the exoneration rule to the ques-
tion of whether a legal malpractice claim is ripe for
adjudication and, consequently, whether the trial court
has subject matter jurisdiction to entertain it. See Cooke
v. Williams, 206 Conn. App. 151, 156–65, 259 A.3d 1211,
cert. denied, 339 Conn. 919, 262 A.3d 136 (2021), petition
for cert. filed (U.S. February 8, 2022) (No. 21-7075);
Dressler v. Riccio, 205 Conn. App. 533, 544–54, 259 A.3d
14 (2021); Taylor v. Wallace, supra, 184 Conn. App.
47–52. In the present case, the application of the exoner-
ation rule to the plaintiff’s claims does not warrant
expansive discussion, as our adoption of the exonera-
tion rule remains good law, and it is undisputed that
the plaintiff’s conviction, which the plaintiff’s legal mal-
practice claims collaterally attack, presently remains
valid. Thus, applying the holding of Taylor, as well as
its progeny, we conclude that the trial court properly
dismissed the plaintiff’s legal malpractice action for
lack of subject matter jurisdiction.
      The judgment is affirmed.
  1
   Although the trial court referred to the exoneration rule as implicating
standing, the rule implicates the related justiciability doctrine of ripeness.
See, e.g., Taylor v. Wallace, supra, 184 Conn. App. 51–52.